Mr. Justice Wolf
delivered the opinion of the court.
This was a motion requesting an explanation of an order dismissing a case. It transpired that on dismissing an action in tort for damages the court added the words “in prejudice of plaintiff.” The latter had previously secured the postponement of the hearing provided he paid the costs within a specified time and that in case of failure to do so he would he considered as abandoning his suit, with costs against him. He did not agree to the pronouncement as to prejudice. In- our order we said that even if this were one of the cases wherein the order of the court could prejudice plaintiff he had not shown that his situation was rendered worse. We now realize that -this would perhaps mate the situation seem ambiguous to the plaintiff in case he wanted to begin anew. However, we personally are of the opinion that in no case can the dismissal of a suit like the present one be made with prejudice to a plaintiff. We have the idea that the court has no power to prejudice an action for damages thereafter to be filed; that the court in this sort of actions cannot create res adjudicaba against plaintiff. The probability moreover is that the court was just making definite the pronouncement in costs.
We cannot agree with the appellant that we should now enter into the merits of a supposed-prescription of-a future action. Such a plea, if available in any event, is raised only in a new action at the option of the defendant and might never be raised. People v. Brau, 27 P.R.R. 713, 718.